*69OPINION OF THE COURT
Memorandum.
Order unanimously reversed without costs and defendant’s motion to dismiss the complaint denied.
In this action to recover assigned no-fault benefits, the purported assignment form is signed by the claimant but does not designate a named assignee. However, defendant insurer, having failed to seek additional verification or allege any deficiency in the assignment in its denial of claim form, waived any defenses with respect thereto (see Presbyterian Hosp. in City of N.Y. v Aetna Cas. & Sur. Co., 233 AD2d 433 [1996]; A.B. Med. Servs. PLLC v Nationwide Mut. Ins. Co., 6 Misc 3d 70 [2004]; Park Health Ctr. v Eveready Ins. Co., 2001 NY Slip Op 40665[U] [App Term, 2d & 11th Jud Dists 2001]; see also New York Hosp. Med. Ctr. of Queens v New York Cent. Mut. Fire Ins. Co., 8 AD3d 640 [2004]). Accordingly, defendant’s motion to dismiss the complaint should have been denied. To the extent that A.B. Med. Servs. v Progressive Ins. (2003 NY Slip Op 50790DJ] [App Term, 2d & 11th Jud Dists 2003]) may be inconsistent with our decision herein, we no longer adhere to it.
The parties’ remaining contentions are without merit or rendered academic in view of the determinations herein.
Pesce, P.J., Aronin and Patterson, JJ., concur.